TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                      JUDGMENT RENDERED FEBRUARY 11, 2021



                                     NO. 03-21-00012-CR


                                    Ex parte Miguel Macias




      APPEAL FROM THE 167TH DISTRICT COURT OF TRAVIS COUNTY
            BEFORE JUSTICES GOODWIN, TRIANA, AND KELLY
   DISMISSED ON APPELLANT’S MOTION -- OPINION BY JUSTICE GOODWIN




This is an appeal from the order denying habeas corpus relief entered by the trial court.

Appellant has filed a motion to dismiss the appeal. Therefore, the Court grants the motion,

allows appellant to withdraw his notice of appeal, and dismisses the appeal. Because appellant is

indigent and unable to pay costs, no adjudication of costs is made.